      Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 1 of 26 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SPIN MASTER LTD., a Canadian corporation
and SPIN MASTER, INC., a Delaware                   Case No. 19-cv-02632
corporation,
               Plaintiffs,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                                         COMPLAINT

       Plaintiffs Spin Master Ltd. and Spin Master, Inc. (collectively, “Spin Master” or

“Plaintiffs”) hereby bring the present action against the Partnerships and Unincorporated

Associations identified on Schedule A attached hereto (collectively, “Defendants”) and allege as

follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act, 17

U.S.C. § 501, et seq., 28 U.S.C. § 1338(a)-(b) and 28 U.S.C. § 1331. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28

U.S.C. § 1367(a), because the state law claims are so related to the federal claims that they form

part of the same case or controversy and derive from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly
       Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 2 of 26 PageID #:1




targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under the Online Marketplace

Accounts identified in Schedule A attached hereto (collectively, the “Defendant Internet

Stores”). Specifically, Defendants are reaching out to do business with Illinois residents by

operating one or more commercial, interactive Defendant Internet Stores through which Illinois

residents can purchase products, including children’s clothing, toys, and other goods, using

counterfeit versions of Spin Master’s federally registered trademarks, unauthorized copies of

Spin Master’s federally registered copyrighted designs, or both (collectively, the “Unauthorized

PAW Patrol Products”). Each of the Defendants has targeted sales from Illinois residents by

operating online stores that offer shipping to the United States, including Illinois, accept payment

in U.S. dollars and, on information and belief, has sold Unauthorized PAW Patrol Products to

residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in

interstate commerce, and has wrongfully caused Spin Master substantial injury in the State of

Illinois.

                                      II. INTRODUCTION

        3.     This action has been filed by Spin Master to combat online counterfeiters who

trade upon Spin Master’s reputation and goodwill by selling and/or offering for sale

Unauthorized PAW Patrol Products. The Defendants create the Defendant Internet Stores by the

hundreds and design them to appear to be selling genuine products, while actually selling

Unauthorized PAW Patrol Products to unknowing consumers. The Defendant Internet Stores

share unique identifiers, such as design elements and similarities of the Unauthorized PAW

Patrol Products offered for sale, establishing a logical relationship between them and suggesting

that Defendants’ operation arises out of the same transaction, occurrence, or series of



                                                 2
      Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 3 of 26 PageID #:1




transactions or occurrences. Defendants attempt to avoid liability by going to great lengths to

conceal both their identities and the full scope and interworking of their operation. Spin Master

is forced to file this action to combat Defendants’ counterfeiting of its registered trademarks and

infringement of its registered copyrighted designs, as well as to protect unknowing consumers

from purchasing Unauthorized PAW Patrol Products over the Internet. Spin Master has been

and continues to be irreparably damaged through consumer confusion, dilution, and tarnishment

of its valuable trademarks and infringement of its copyrighted designs as a result of Defendants’

actions and seek injunctive and monetary relief.

                                      III. THE PARTIES

Plaintiffs

       4.      Plaintiff Spin Master Ltd. is a Canadian corporation with its principal place of

business at 450 Front Street West, Toronto, Ontario, Canada.

       5.      Plaintiff Spin Master, Inc. is a Delaware corporation with its principal place of

business at 11858 La Grange Ave., Suite C, Los Angeles, California 90025. Spin Master, Inc. is

Spin Master Ltd.’s subsidiary and exclusive licensee in the United States.

       6.      Spin Master is a leading global children’s entertainment company that creates,

designs, manufactures and markets a diversified portfolio of innovative toys, games, products

and entertainment properties. Since 2005, Spin Master has received 64 Toy Industry Association

(TIA) Toy of The Year (TOTY) nominations with 18 wins across a variety of product categories.

Spin Master has been recognized with 12 TOTY nominations for Innovative Toy of the Year,

more than any of its competitors. Spin Master is among a limited number of companies that not

only develop and produce global entertainment properties, characters and content, but also

monetize that content through the creation, sale and licensing of products.



                                                   3
      Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 4 of 26 PageID #:1




         7.    One of the categories of toys widely associated with Spin Master is PAW Patrol, a

line of toys (collectively referred to herein as “PAW Patrol Products”) based on the hit animated

pre-school television series of the same name that has aired on Nickelodeon in the United States

since August 2013 and has been sold to television networks in over 160 countries around the

world.

         8.    PAW Patrol toy sales have generated millions of dollars in revenue for Spin

Master and increased Spin Master’s presence in the preschool toy market. In fact, PAW Patrol

has since become one of Spin Master’s most profitable brands. Analysts for the National Bank of

Canada reported that toys and games based on the show accounted for approximately $245

million U.S. (or 25 percent) of Spin Master’s gross product sales for 2015.

         9.    PAW Patrol Products have become enormously popular and even iconic, driven

by the brand’s arduous quality standards and innovative design. Among the purchasing public,

genuine PAW Patrol Products are instantly recognizable as such. The PAW Patrol brand has

become a global success that resonates with children worldwide, and PAW Patrol Products are

among the most recognizable in the world. PAW Patrol Products are distributed and sold to

consumers through retailers throughout the United States, including through authorized retailers

in Illinois such as Target, Toys “R” Us, and Wal-Mart, and through the official pawpatrol.com

website, which was launched in 2011 and began e-commerce sales in 2014.

         10.   Spin Master began using the PAW PATROL trademarks in 2014 and has

continuously sold products under the PAW PATROL and other trademarks (collectively, the

“PAW PATROL Trademarks”). As a result of this long-standing use, strong common law

trademark rights have amassed in the PAW PATROL Trademarks. Spin Master’s use of the

marks has also built substantial goodwill in and to the PAW PATROL Trademarks. The PAW



                                                4
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 5 of 26 PageID #:1




PATROL Trademarks are famous marks and valuable assets of Spin Master. PAW Patrol

Products typically include at least one of the registered PAW PATROL Trademarks and/or

various copyrighted designs (the “PAW Patrol Copyrighted Designs”).

       11.     Several of the PAW PATROL Trademarks are registered with the United States

Patent and Trademark Office, a non-exclusive list of which is included below.

Registration            Trademark                             Goods and Services
 Number
 4,848,752             PAW PATROL              For: Computer software for authoring,
                                               downloading, transmitting, receiving, editing,
                                               extracting, encoding, decoding, displaying,
                                               storing and organizing text, graphics, images,
                                               audio files, video files, electronic games and
                                               electronic publications; computer software for
                                               use in searching, reviewing, purchasing and
                                               downloading electronic games and electronic
                                               publications; computer software applications for
                                               use in downloading, playing and reviewing
                                               audio, text and other digital content in the field
                                               of children's entertainment; computer game
                                               discs, computer game cartridges; pre-recorded
                                               audio and visual videos, CDs, tapes and DVDs
                                               featuring fictional characters and activities for
                                               children, movies in the field of children's
                                               entertainment, television programs in the field of
                                               children's entertainment, books in the field of
                                               children's entertainment, music and instructions
                                               for use of toys in class 009.

                                               For: Umbrellas; luggage tags; tote bags; carry-
                                               all bags; backpacks; rucksacks; school bags;
                                               fanny packs; messenger bags; handbags; wallets
                                               and purses; athletic bags; travel bags; knapsacks;
                                               change purses; duffle bags; beach bags in class
                                               018.

                                               For: Clothing, namely, children's clothing in the
                                               nature of shorts, t-shirts, sweaters, dresses, skirts

                                               5
   Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 6 of 26 PageID #:1




                                       and pants, play clothing, namely, costumes for
                                       use in children's dress up play, loungewear,
                                       sleepwear and undergarments; footwear,
                                       namely, children's footwear; headgear, namely,
                                       hats, caps, head bands and earmuffs in class 025.

4,675,681        PAW PATROL            For: Paper, cardboard and goods made from
                                       these materials, namely, paper goodie bags,
                                       cardboard boxes, notebooks, sketchbooks,
                                       drawing paper, craft paper, wrapping paper and
                                       decorative paper; printed matter, namely,
                                       photographs, calendars, diaries, colouring books
                                       and sticker books; books and publications,
                                       namely, books, magazines and comic books
                                       featuring animation; arts and crafts kits, namely,
                                       arts and crafts paint kits and paint sold
                                       therewith; children's arts and crafts paper kits
                                       and accessories therefor, namely, stickers and
                                       marking stamps, fabric and wax sheets with die
                                       cut shapes and form molds for creating and
                                       decorating; arts and crafts kits containing pens,
                                       pencils, crayons, markers, notebooks and
                                       sketchbooks, wrapping paper, decorative paper,
                                       stickers, glue, tape, stencils, paint brushes,
                                       drawing templates and rulers in class 016.

4,614,743        PAW PATROL            For: Toys, games and playthings, namely, dolls
                                       and accessories therefor, action figures, action
                                       figure play sets, character figures and toy animal
                                       figures, character figure and toy animal figure
                                       play sets, toy figurines, toy pets and accessories
                                       therefor, plush toys, toy vehicles, children's
                                       multiple activity toys, children's multiple
                                       activity toys featuring interactive activities and
                                       digital applications, toy building sets,
                                       educational toys, ride-on toys, construction toys,
                                       parlour games, puzzles, role-playing games, card
                                       games, board games, interactive board games,
                                       action skill games, action target games,
                                       electronic hand-held games for use with external


                                      6
   Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 7 of 26 PageID #:1




                                       display screen or monitor and electronic action
                                       toys in class 028.

                                       For: Entertainment services in the nature of on-
                                       going television programs in the field of
                                       children's entertainment; entertainment, namely,
                                       a continuing animated television show broadcast
                                       over television, satellite, audio, and video media;
                                       entertainment services, namely, providing radio
                                       programs in the field of children's entertainment;
                                       entertainment services, namely, providing on-
                                       going television programs in the field of
                                       children's entertainment via a global computer
                                       network; entertainment services, namely,
                                       providing podcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing webcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing on-line computer games;
                                       entertainment services, namely, providing video
                                       podcasts in the field of children's entertainment;
                                       entertainment services, namely, providing
                                       temporary use of non-downloadable interactive
                                       games; entertainment services, namely,
                                       providing temporary use of non-downloadable
                                       electronic games; entertainment services,
                                       namely, providing temporary use of non-
                                       downloadable computer games; entertainment
                                       services, namely, providing temporary use of
                                       non-downloadable video games and distribution
                                       thereof in class 041

5,087,871          TRACKER             For: Dolls; Plastic character toys; Play figures;
                                       Playsets for toy figures; Rubber character toys;
                                       Toy animals and accessories therefor; Toy
                                       figures in class 028.

4,932,184          EVEREST             For: Dolls; Plastic character toys; Play figures;
                                       Playsets for toy figures; Plush toys; Rubber
                                       character toys; Toy animals and accessories


                                      7
   Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 8 of 26 PageID #:1




                                       therefor; Toy figures in class 028.

4,792,695            ZUMA              For: toys, games and playthings, namely, dolls,
                                       toy animals, plush animals, and accessories for
                                       all the foregoing in class 028.

4,779,749            SKYE              For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,779,748           ROCKY              For: toys, game and playthings, namely, dolls,
                                       toy animals, plush animals, and accessories for
                                       all the foregoing; all the foregoing relating to an
                                       animated television series, and not relating to the
                                       sport of boxing, or a movie or character relating
                                       to the sport of boxing in class 028.
4,779,747            CHASE             For: Toys, games and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,779,746         MARSHALL             For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,779,745           RUBBLE             For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,601,882           RYDER              For: Toys, games and playthings, namely, dolls
                                       and accessories therefor, character figures and
                                       character figure play sets, toy figurines in class
                                       028.

                                       For: Entertainment services in the nature of on-
                                       going television programs in the field of
                                       children's entertainment; entertainment, namely,

                                      8
   Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 9 of 26 PageID #:1




                                       a continuing animated television show broadcast
                                       over television, satellite, audio, and video media;
                                       entertainment services, namely, providing radio
                                       programs in the field of children's entertainment;
                                       entertainment services, namely, providing on-
                                       going television programs in the field of
                                       children's entertainment via a global computer
                                       network; entertainment services, namely,
                                       providing podcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing webcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing on-line computer games;
                                       entertainment services, namely, providing video
                                       podcasts in the field of children's entertainment;
                                       entertainment services, namely, providing
                                       temporary use of non-downloadable interactive
                                       games; entertainment services, namely,
                                       providing temporary use of non-downloadable
                                       electronic games; entertainment services,
                                       namely, providing temporary use of non-
                                       downloadable computer games; entertainment
                                       services, namely, providing temporary use of
                                       non-downloadable video games and distribution
                                       thereof in class 041.

5,218,798                              For: Computer software for authoring,
                                       downloading, transmitting, receiving, editing,
                                       extracting, encoding, decoding, displaying,
                                       storing and organizing text, graphics, images,
                                       audio files, video files, electronic games and
                                       electronic publications; computer software for
                                       use in searching, reviewing, purchasing and
                                       downloading electronic games and electronic
                                       publications; computer software applications for
                                       use in downloading, playing and reviewing
                                       audio, text and other digital content in the field
                                       of children's entertainment; computer software,
                                       namely, apps for mobile phones, smart phones,
                                       computers and tablets featuring interactive video


                                      9
Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 10 of 26 PageID #:1




                                    games; computer game software; computer
                                    game discs, computer game cartridges; pre-
                                    recorded audiotapes, videotapes, CDs, and
                                    DVDs featuring movies and television programs
                                    about fictional characters, educational activities
                                    for children, audio books for children about
                                    fictional characters, music and instructions for
                                    use of toys in class 009.

                                    For: Paper, cardboard and goods made from
                                    these materials, namely, paper goodie bags,
                                    cardboard boxes, notebooks, sketchbooks,
                                    drawing paper, craft paper, wrapping paper and
                                    decorative paper; printed matter, namely,
                                    photographs, calendars, diaries, coloring books
                                    and sticker books; stationery; books and
                                    publications, namely, books, magazines and
                                    comic books featuring animation; arts and crafts
                                    kits, namely, arts and crafts paint kits and paint
                                    sold therewith; children's arts and crafts paper
                                    kits and accessories therefor, namely, stickers
                                    and marking stamps, fabric and wax sheets with
                                    die cut shapes and form molds for creating and
                                    decorating; arts and crafts kits containing pens,
                                    pencils, crayons, markers, notebooks and
                                    sketchbooks, wrapping paper, decorative paper,
                                    stickers, glue, tape, stencils, paint brushes,
                                    drawing templates and rulers in class 016.

                                    For: Umbrellas; luggage tags; tote bags; carry-
                                    all bags; lunch bags of nylon and canvas;
                                    backpacks; rucksacks; school bags; fanny packs;
                                    messenger bags; handbags; wallets and purses;
                                    athletic bags; travel bags; knapsacks; change
                                    purses; duffle bags; beach bags in class 018.

                                    For: Clothing, namely, children's clothing in the
                                    nature of shorts, t-shirts, sweaters, dresses, skirts
                                    and pants, play clothing, namely, costumes for
                                    use in children's dress up play, loungewear,


                                   10
Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 11 of 26 PageID #:1




                                    sleepwear and undergarments; footwear,
                                    namely, children's footwear; headgear, namely,
                                    hats, caps, head bands and earmuffs in class 025.

                                    For: Toys, games and playthings, namely, dolls
                                    and accessories therefor, action figures, action
                                    figure play sets, character figures and toy animal
                                    figures, character figure and toy animal figure
                                    play sets, toy figurines, toy pets and accessories
                                    therefor, plush toys, toy vehicles, children's
                                    multiple activity toys, children's multiple
                                    activity toys featuring interactive activities and
                                    digital applications, toy building sets,
                                    educational toys, ride-on toys, construction toys,
                                    parlour games, puzzles, role-playing games, card
                                    games, board games, interactive board games,
                                    action skill games, action target games,
                                    electronic hand-held games for use with external
                                    display screen or monitor and electronic action
                                    toys in class 028.

                                    For: Entertainment services in the nature of on-
                                    going television programs in the field of
                                    children's entertainment; entertainment, namely,
                                    a continuing animated television show broadcast
                                    over television, satellite, audio, and video media;
                                    entertainment services, namely, providing radio
                                    programs in the field of children's entertainment;
                                    entertainment services, namely, providing on-
                                    going television programs in the field of
                                    children's entertainment via a global computer
                                    network; entertainment services, namely,
                                    providing podcasts in the field of children's
                                    entertainment; entertainment services, namely,
                                    providing webcasts in the field of children's
                                    entertainment; entertainment services, namely,
                                    providing on-line computer games;
                                    entertainment services, namely, providing video
                                    podcasts in the field of children's entertainment;
                                    entertainment services, namely, providing


                                   11
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 12 of 26 PageID #:1




                                                temporary use of non-downloadable interactive
                                                games; entertainment services, namely,
                                                providing temporary use of non-downloadable
                                                electronic games; entertainment services,
                                                namely, providing temporary use of non-
                                                downloadable computer games; entertainment
                                                services, namely, providing temporary use of
                                                non-downloadable video games and distribution
                                                thereof in class 041.

       12.     The above U.S. registrations for the PAW PATROL Trademarks are valid,

subsisting, and in full force and effect. The registrations for the PAW PATROL Trademarks

constitute prima facie evidence of their validity and of Spin Master’s exclusive right to use the

PAW PATROL Trademarks pursuant to 15 U.S.C. § 1057 (b). True and correct copies of the

United States Registration Certificates for the above-listed PAW PATROL Trademarks are

attached hereto as Exhibit 1.

       13.     The PAW PATROL Trademarks are distinctive when applied to the PAW Patrol

Products, signifying to the purchaser that the products come from Spin Master and are

manufactured to Spin Master’s quality standards.       Whether Spin Master manufactures the

products itself or contracts with others to do so, Spin Master has ensured that products bearing

the PAW PATROL Trademarks are manufactured to the highest quality standards.

       14.     The PAW PATROL Trademarks are famous marks, as that term is used in 15

U.S.C. § 1125(c)(1), and have been continuously used and never abandoned. The innovative

marketing and product designs of the PAW Patrol Products have enabled the PAW Patrol brand

to achieve widespread recognition and fame and have made the PAW PATROL Trademarks

some of the most well-known marks in the toy and children’s entertainment industries. The

widespread fame, outstanding reputation, and significant goodwill associated with the PAW

Patrol brand have made the PAW PATROL Trademarks valuable assets of Spin Master.

                                               12
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 13 of 26 PageID #:1




       15.    Spin Master has expended substantial time, money, and other resources in

advertising and promoting the PAW PATROL Trademarks. In fact, Spin Master has expended

millions of dollars in advertising, promoting and marketing featuring the PAW PATROL

Trademarks. PAW Patrol Products have also been the subject of extensive unsolicited publicity

resulting from their high-quality, innovative designs. As a result, products bearing the PAW

PATROL Trademarks are widely recognized and exclusively associated by consumers, the

public, and the trade as being high-quality products sourced from Spin Master. PAW Patrol

Products have become among the most popular of their kind in the U.S. and the world. The

PAW PATROL Trademarks have achieved tremendous fame and recognition which has only

added to the inherent distinctiveness of the marks. Id. As such, the goodwill associated with the

PAW PATROL Trademarks is of incalculable and inestimable value to Spin Master.

       16.    Genuine PAW Patrol Products are sold only through authorized retail channels

and are recognized by the public as being exclusively associated with the PAW Patrol brand.

       17.    Since at least as early as 2014, genuine PAW Patrol Products have been promoted

and sold at the official pawpatrol.com website.       Sales of PAW Patrol Products via the

pawpatrol.com website are significant. The pawpatrol.com website features proprietary content,

images and designs exclusive to the PAW Patrol brand.

       18.    Spin Master has registered its PAW Patrol Copyrighted Designs with the United

States Copyright Office. The registrations include, but are not limited to: “Paw Patrol Toys

Chase and Police Car 1.0” (U.S. Copyright Registration No. VA 1-967-964), issued by the

Register of Copyrights on June 15, 2015; “Paw Patrol Toys Everest and Snowmobile 1.0” (U.S.

Copyright Registration No. VAu 1-217-618), issued by the Register of Copyrights on June 16,

2015; “Paw Patrol Toys Marshall and Firetruck 1.0” (U.S. Copyright Registration No. VA 1-



                                               13
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 14 of 26 PageID #:1




967-980), issued by the Register of Copyrights on June 15, 2015; “PAW PATROL LOGO ART

1.0” (U.S. Copyright Registration No. VA 1-912-869), issued by the Register of Copyrights on

May 30, 2014; “Paw Patrol Toys Packaging Artwork 1.0” (U.S. Copyright Registration No. VA

1-999-428), issued by the Register of Copyrights on November 5, 2015; “Paw Patrol Tracker &

Vehicle” (U.S. Copyright Registration No. VAu 1-294-879), issued by the Register of

Copyrights on September 14, 2017; “Paw Patrol Toys Rocky and Garbage Truck 1.0” (U.S.

Copyright Registration No. VA 1-967-970), issued by the Register of Copyrights on June 15,

2015; “Paw Patrol Toys Rubble and Mover Truck 1.0” (U.S. Copyright Registration No. VA 1-

968-054), issued by the Register of Copyrights on June 15, 2015; “Paw Patrol Toys Ryder and

ATV 1.0” (U.S. Copyright Registration No. VA 1-967-973), issued by the Register of

Copyrights on June 15, 2015; “Paw Patrol Toys Skye and Helicopter 1.0” (U.S. Copyright

Registration No. VA 1-967-971), issued by the Register of Copyrights on June 15, 2015; “Paw

Patrol Toys Zuma and Hovercraft 1.0” (U.S. Copyright Registration No. VA 1-968-053), issued

by the Register of Copyrights on June 15, 2015. True and correct copies of the U.S. federal

copyright registration certificates for the above-referenced PAW Patrol Copyrighted Designs are

attached hereto as Exhibit 2.

       19.     Among the exclusive rights granted to Spin Master under the U.S. Copyright Act

are the exclusive rights to reproduce, prepare derivative works of, distribute copies of, and

display the PAW Patrol Copyrighted Designs to the public.

The Defendants

       20.     Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this



                                              14
      Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 15 of 26 PageID #:1




Judicial District, through the operation of the fully interactive, commercial online marketplaces

operating under the Defendant Internet Stores.        Each Defendant targets the United States,

including Illinois, and has offered to sell, and, on information and belief, has sold and continues

to sell Unauthorized PAW Patrol Products to consumers within the United States, including the

State of Illinois.

        21.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of the PAW PATROL Trademarks and/or

unauthorized copies of the PAW Patrol Copyrighted Designs in the same transaction, occurrence,

or series of transactions or occurrences. Tactics used by Defendants to conceal their identities

and the full scope of their operation make it virtually impossible for Spin Master to learn

Defendants’ true identities and the exact interworking of their network.        In the event that

Defendants provide additional credible information regarding their identities, Spin Master will

take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

        22.     The success of the PAW Patrol brand has resulted in its significant counterfeiting.

 Consequently, Spin Master has a worldwide anti-counterfeiting program and regularly

 investigates suspicious online marketplace listings identified in proactive Internet sweeps and

 reported by consumers. In recent years, Spin Master has identified hundreds of marketplace

 listings on platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and

 Dhgate, including the Defendant Internet Stores, which were offering for sale and/or selling

 Unauthorized PAW Patrol Products to consumers in this Judicial District and throughout the

 United States. Despite Spin Master’s enforcement efforts, Defendants have persisted in creating



                                                 15
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 16 of 26 PageID #:1




the Defendant Internet Stores. Internet websites like the Defendant Internet Stores are estimated

to receive tens of millions of visits per year and to generate over $135 billion in annual online

sales. According to an intellectual property rights seizures statistics report issued by Homeland

Security, the manufacturer’s suggested retail price (MSRP) of goods seized by the U.S.

government in fiscal year 2014 was over $1.23 billion. Internet websites like the Defendant

Internet Stores are also estimated to contribute to tens of thousands of lost jobs for legitimate

businesses and broader economic damages such as lost tax revenue every year.

       23.    Defendants facilitate sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be authorized online retailers, outlet stores, or wholesalers.

Many of the Defendant Internet Stores appear sophisticated and accept payment in U.S. dollars

via credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. The Defendant Internet

Stores often include content and images that make it very difficult for consumers to distinguish

such stores from an authorized retailer. Many Defendants further perpetuate the illusion of

legitimacy by offering customer service and using indicia of authenticity and security that

consumers have come to associate with authorized retailers, including the Visa®, MasterCard®,

and/or PayPal® logos. Spin Master has not licensed or authorized Defendants to use any of the

PAW PATROL Trademarks or copy or distribute the PAW Patrol Copyrighted Designs, and

none of the Defendants are authorized retailers of genuine PAW Patrol Products.

       24.    Many Defendants also deceive unknowing consumers by using the PAW

PATROL Trademarks without authorization within the content, text, and/or meta tags of their

online marketplace listings in order to attract consumers searching for genuine PAW Patrol

Products. Additionally, upon information and belief, Defendants use other unauthorized search

engine optimization (SEO) tactics and social media spamming so that the Defendant Internet



                                              16
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 17 of 26 PageID #:1




Stores listings show up at or near the top of relevant search results and misdirect consumers

searching for genuine PAW Patrol Products. Other Defendants only show the PAW PATROL

Trademarks in product images while using strategic item titles and descriptions that will trigger

their listings when consumers are searching for genuine PAW Patrol Products.

       25.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

On information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A to the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Internet Store registration patterns are

one of many common tactics used by the Defendants to conceal their identities, the full scope

and interworking of their counterfeiting operation, and to avoid being shut down.

       26.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. For example, Unauthorized PAW

Patrol Products for sale in the Defendant Internet Stores bear similar irregularities and indicia of

being unauthorized, suggesting that the Unauthorized PAW Patrol Products were manufactured

by and come from a common source and that Defendants are interrelated. The Defendant

Internet Stores also include other notable common features, including accepted payment

methods, check-out methods, meta data, illegitimate SEO tactics, lack of contact information,

identically or similarly priced items and volume sales discounts, the same incorrect grammar and

misspellings, similar hosting services, and the use of the same text and images, including content

copied from Spin Master’s official pawpatrol.com website.

       27.     In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common



                                                17
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 18 of 26 PageID #:1




tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection.

       28.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Spin Master’s enforcement efforts. On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal

accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-

shore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       29.     Defendants, without any authorization or license from Spin Master, have

knowingly and willfully used and continue to use the PAW PATROL Trademarks and/or copies

of the PAW Patrol Copyrighted Designs in connection with the advertisement, distribution,

offering for sale, and sale of Unauthorized PAW Patrol Products into the United States and

Illinois over the Internet. Each Defendant Internet Store offers shipping to the United States,

including Illinois, and, on information and belief, each Defendant has sold Unauthorized PAW

Patrol Products into the United States, including Illinois.

       30.     Defendants’ unauthorized use of the PAW PATROL Trademarks in connection

with the advertising, distribution, offering for sale, and sale of Unauthorized PAW Patrol

Products, including the sale of Unauthorized PAW Patrol Products into the United States,




                                                   18
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 19 of 26 PageID #:1




including Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Spin Master.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       31.    Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 30.

       32.    This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered the PAW

PATROL Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The PAW PATROL Trademarks are highly distinctive marks.

Consumers have come to expect the highest quality from PAW Patrol Products offered, sold or

marketed under the PAW PATROL Trademarks.

       33.    Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the PAW PATROL Trademarks without Spin Master’s permission.

       34.    Spin Master is the exclusive owner of the PAW PATROL Trademarks. Spin

Master’s United States Registrations for the PAW PATROL Trademarks (Exhibit 1) are in full

force and effect. Upon information and belief, Defendants have knowledge of Spin Master’s

rights in the PAW PATROL Trademarks, and are willfully infringing and intentionally using

counterfeit versions of the PAW PATROL Trademarks. Defendants’ willful, intentional and

unauthorized use of the PAW PATROL Trademarks is likely to cause and is causing confusion,

mistake, and deception as to the origin and quality of the Unauthorized PAW Patrol Products

among the general public.




                                             19
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 20 of 26 PageID #:1




       35.    Defendants’     activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       36.    Spin Master has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Spin Master will continue to suffer irreparable harm to its reputation and the goodwill

of the PAW PATROL Trademarks.

       37.    The injuries and damages sustained by Spin Master have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Unauthorized PAW Patrol Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       38.    Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 37.

       39.    Defendants’ promotion, marketing, offering for sale, and sale of Unauthorized

PAW Patrol Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Spin

Master or the origin, sponsorship, or approval of Defendants’ Unauthorized PAW Patrol

Products by Spin Master.

       40.    By using the PAW PATROL Trademarks on the Unauthorized PAW Patrol

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Unauthorized PAW Patrol Products.

       41.    Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Unauthorized PAW Patrol Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.

                                                20
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 21 of 26 PageID #:1




       42.     Spin Master has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Spin Master will continue to suffer irreparable harm to its reputation and the associated

goodwill of the PAW Patrol brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       43.     Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 42.

       44.     Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Unauthorized PAW Patrol Products as those of Spin Master, causing a

likelihood of confusion and/or misunderstanding as to the source of their goods, causing a

likelihood of confusion and/or misunderstanding as to an affiliation, connection, or association

with genuine PAW Patrol Products, representing that their products have Spin Master’s approval

when they do not, and engaging in other conduct which creates a likelihood of confusion or

misunderstanding among the public.

       45.     The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       46.     Spin Master has no adequate remedy at law, and Defendants’ conduct has caused

Spin Master to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Spin

Master will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                              COUNT IV
          COPYRIGHT INFRINGEMENT OF UNITED STATES COPYRIGHT
                  REGISTRATIONS (17 U.S.C. §§ 106 AND 501)

       47.     Spin Master hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 46.



                                                 21
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 22 of 26 PageID #:1




       48.     Spin Master is the owner of valid and enforceable PAW Patrol Copyrighted

Designs, which contain certain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.

       49.     Spin Master has complied with the registration requirements of 17 U.S.C.

§ 411(a) for the PAW Patrol Copyrighted Designs and has obtained Copyright Registration Nos.

VA 1-967-964, VAu 1-217-618, VA 1-967-980, VA 1-912-869, VA 1-999-428, VAu 1-294-879,

VA 1-967-970, VA 1-968-054, VA 1-967-973, VA 1-967-971, VA 1-968-053.

       50.     Defendants do not have any ownership interest in the PAW Patrol Copyrighted

Designs. Defendants had access to the PAW Patrol Copyrighted Designs via the internet.

       51.     Without authorization from Spin Master, or any right under the law, Defendants

have deliberately copied, displayed, distributed, reproduced and/or made derivative works

incorporating the PAW Patrol Copyrighted Designs on the Defendant Internet Stores and the

corresponding Unauthorized PAW Patrol Products. Defendants’ derivative works are virtually

identical to and/or are substantially similar to the look and feel of the PAW Patrol Copyrighted

Designs. Such conduct infringes and continues to infringe the PAW Patrol Copyrighted Designs

in violation of 17 U.S.C. § 501(a) and 17 U.S.C. §§ 106(1)–(3), (5).

       52.     Defendants reap the benefits of the unauthorized copying and distribution of the

PAW Patrol Copyrighted Designs in the form of revenue and other profits that are driven by the

sale of Unauthorized PAW Patrol Products.

       53.     The Defendants have unlawfully appropriated Spin Master’s protectable

expression by taking material of substance and value and creating Unauthorized PAW Patrol

Products that capture the total concept and feel of the PAW Patrol Copyrighted Designs.

       54.     Upon information and belief, the Defendants’ infringement has been willful,

intentional, and purposeful, and in disregard of and with indifference to Spin Master’s rights.



                                                22
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 23 of 26 PageID #:1




       55.      The Defendants, by their actions, have damaged Spin Master in an amount to be

determined at trial.

       56.      Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, Spin Master great and irreparable injury that cannot fully be compensated

or measured in money. Spin Master has no adequate remedy at law. Pursuant to 17 U.S.C. §

502, Spin Master is entitled to a preliminary and permanent injunction prohibiting further

infringement of the PAW Patrol Copyrighted Designs.

                                     PRAYER FOR RELIEF

WHEREFORE, Spin Master prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the PAW PATROL Trademarks or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             PAW Patrol Product or is not authorized by Spin Master to be sold in connection with

             the PAW PATROL Trademarks;

       b. reproducing, distributing copies of, making derivative works of, or publicly

             displaying the PAW Patrol Copyrighted Designs in any manner without the express

             authorization of Spin Master;

       c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             PAW Patrol Product or any other product produced by Spin Master, that is not Spin

             Master’s or not produced under the authorization, control, or supervision of Spin



                                                 23
    Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 24 of 26 PageID #:1




          Master and approved by Spin Master for sale under the PAW PATROL Trademarks

          and/or the PAW Patrol Copyrighted Designs;

       d. committing any acts calculated to cause consumers to believe that Defendants’

          Unauthorized PAW Patrol Products are those sold under the authorization, control or

          supervision of Spin Master, or are sponsored by, approved by, or otherwise connected

          with Spin Master;

       e. further infringing the PAW PATROL Trademarks and/or the PAW Patrol

          Copyrighted Designs and damaging Spin Master’s goodwill; and

       f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Spin Master, nor authorized by Spin

          Master to be sold or offered for sale, and which bear any of Spin Master’s

          trademarks, including the PAW PATROL Trademarks, or any reproductions,

          counterfeit copies or colorable imitations thereof and/or which bear the PAW Patrol

          Copyrighted Designs;

2) Entry of an Order that, upon Spin Master’s request, those in privity with Defendants and

   those with notice of the injunction, including, without limitation, any online marketplace

   platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web

   hosts, sponsored search engine or ad-word providers, credit cards, banks, merchant account

   providers, third party processors and other payment processing service providers, and

   Internet search engines such as Google, Bing and Yahoo (collectively, the “Third Party

   Providers”) shall:




                                             24
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 25 of 26 PageID #:1




       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using the PAW PATROL Trademarks and/or

          which bear the PAW Patrol Copyrighted Designs;

       b. disable and cease displaying any advertisements used by or associated with

          Defendants in connection with the sale of counterfeit and infringing goods using the

          PAW PATROL Trademarks and/or which bear the PAW Patrol Copyrighted Designs;

          and

       c. take all steps necessary to prevent links to the Online Marketplace Accounts

          identified on Schedule A from displaying in search results, including, but not limited

          to, removing links to the Online Marketplace Accounts from any search index;

3) That Defendants account for and pay to Spin Master all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the PAW PATROL Trademarks be increased by a sum not exceeding three

   times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Spin Master be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   PAW PATROL Trademarks;

5) As a direct and proximate result of Defendants’ infringement of the PAW Patrol Copyrighted

   Designs, Spin Master is entitled to damages as well as Defendants’ profits, pursuant to 17

   U.S.C. § 504(b);

6) Alternatively, and at Spin Master’s election prior to any final judgment being entered, Spin

   Master is entitled to the maximum amount of statutory damages provided by law, $150,000




                                              25
     Case: 1:19-cv-02632 Document #: 1 Filed: 04/18/19 Page 26 of 26 PageID #:1




   per work infringed pursuant to 17 U.S.C. § 504(c), or for any other such amount as may be

   proper pursuant to 17 U.S.C. § 504(c);

7) Spin Master is further entitled to recover its attorneys’ fees and full costs for bringing this

   action pursuant to 17 U.S.C. § 505 and 17 U.S.C. § 1117(a);

8) That Spin Master be awarded its reasonable attorneys’ fees and costs; and

9) Award any and all other relief that this Court deems just and proper.

Dated this 18th day of April 2019.           Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Christopher S. Hermanson
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             chermanson@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiffs
                                             Spin Master Ltd. and Spin Master, Inc.




                                               26
